Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
2.	Applicant’s amendment filed May 10, 2021. Claims 1-17 have been presented for examination. Applicant's arguments with respect to claims 1-17 have been respectfully considered but are moot. Examiner withdrawn previous office action. THIS ACTION IS MADE NON-FINAL.
Claim Interpretation
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “Near Field Communication (NFC) module”, “memory module” in claims 2, 10-11 and 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
4.       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
5.         The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.       Claims 1-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over PARK (US 2019/0313997 A1) (hereinafter PARK) in view of Yoshikawa (US 2014/0304638 A1) (hereinafter Yoshikawa).
               Regarding claim 1, PARK discloses an electronic control device (Fig. 3) configured to be communicatively coupled to an x-ray device (para 079, X-ray imaging apparatus 1 include a host device that controls overall operation of X-ray imaging apparatus 1, para 32, receives identification information of an X-ray detector from a mobile device), the control device comprising: 
a processor configured to receive permission information associated with the user identification information and to selectively enable a use mode of the x-ray device based on the permission information (para 074, control panel 80 that provides information to a user and receives a control command from the user who takes an X-ray image of an object using the X-ray imaging apparatus 1, and may be medical staff including, but not limited to, a doctor, a radiologist, and a nurse).
PARK specifically fails to disclose a data receiver configured to receive user identification information of a user.
In analogous art, Yoshikawa discloses a data receiver configured to receive user identification information of a user (para 07, operator identification means identifies an operator to perform medical care, para 017, switch between permission and restriction on use of medical care device identified by device identification means based on use permission information on operator identified by operator identification means).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of controller configured to control the communicator to send the received identification information of the X-ray detector to a host device disclosed by PARK to use operation screen reflects a setting made by the operator to perform the medical care and a setting made by the patient to receive medical care  as taught by Yoshikawa to use medical care device restriction means provides a switch between permission and restriction on use of device based on use permission information which permits device to be used [Yoshikawa, para 0017].
Regarding claim 2, PARK discloses the electronic control device of claim 1, wherein the data receiver is a radio frequency identification (RFID) reader configured to obtain the user identification information from an RFID device placed within a predetermined proximity of the RFID reader (para 011, communicator include Near Field Communication (NFC) module and a Radio Frequency Identification (RFID) reader, and receive the identification information of X-ray detector from X-ray detector in response to controller tagging X-ray detector).
Regarding claim 3, PARK discloses the electronic control device of claim 1, further comprising a memory configured to store the permission information in association with the user identification information (para 0108, controller 120 include a memory that stores a program for performing an operation, para 0111, identification information of X-ray detector 200 or identification information of workstation 300 stored).
Regarding claim 4, PARK discloses the electronic control device of claim 3, wherein the memory is further configured to store permission information for a plurality of users, the permission information for each user being stored in association with user identification information for that user (para 0111, identification information of X-ray detector 200 or identification information of workstation 300 stored).
PARK specifically fails to disclose identifying at least one of a plurality of use modes for the x-ray device as being permissible to that user.
In analogous art, Yoshikawa discloses identifying at least one of a plurality of use modes for the x-ray device as being permissible to that user (para 121, Based on device ID for identified operator, control unit 110 provides a switch between permission and restriction on use of medical care device 100 identified in step s5, para 017, switch between permission and restriction on use of medical care device identified by device identification means based on use permission information on operator identified by operator identification means).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of controller configured to control the communicator to send the received identification information of the X-ray detector to a host device disclosed by PARK to use operation screen reflects a setting made by the operator to perform the medical care and a setting made by the patient to receive medical care  as taught by Yoshikawa to use medical care device restriction means based on device ID for identified operator, control unit provides switch between permission and restriction on use of medical care device [Yoshikawa, para 0121].
Regarding claim 5, PARK discloses the electronic control device of claim 1, wherein the use mode is one of a plurality of use modes for the x-ray device, including an imaging mode for enabling use of the x-ray device and a calibration mode for enabling servicing of the x-ray device, (para 273, X-ray detector 200 that is tagged with mobile device 100 sends identification information and  further send detector information such resolution, read-out rate, and calibration information).
PARK specifically fails to disclose processor is configured to selectively permit access to said imaging mode and prevent access to said calibration mode based on the permission information.
In analogous art, Yoshikawa discloses processor is configured to selectively permit access to said imaging mode and prevent access to said calibration mode based on the permission information (para 121, Based on device ID for identified operator, control unit 110 provides a switch between permission and restriction on use of medical care device 100 identified in step s5, para 017, switch between permission and restriction on use of medical care device identified by device identification means based on use permission information on operator identified by operator identification means, para 0101, setting made is switched to the setting based on prioritized).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of controller configured to control the communicator to send the received identification information of the X-ray detector to a host device disclosed by PARK to use operation screen reflects a setting made by the operator to perform the medical care and a setting made by the patient to receive medical care  as taught by Yoshikawa to use medical care device restriction means based on device ID for identified operator, control unit provides switch between permission and restriction on use of medical care device [Yoshikawa, para 0121].
Regarding claim 6, PARK fails to disclose the electronic control device of claim 5, wherein the plurality of use modes further includes a patient information mode for enabling access to patient information associated with the x-ray device, and wherein said processor is further configured to selectively permit access to said imaging mode and said patient information mode, based on said permission information.
In analogous art, Yoshikawa discloses the electronic control device of claim 5, wherein the plurality of use modes further includes a patient information mode for enabling access to patient information associated with the x-ray device, and wherein said processor is further configured to selectively permit access to said imaging mode and said patient information mode, based on said permission information (para 121, Based on device ID for identified operator, control unit 110 provides a switch between permission and restriction on use of medical care device 100 identified in step s5, para 017, switch between permission and restriction on use of medical device identified by device identification means based on use permission information on operator identified, para 0101, setting made is switched to the setting based on prioritized).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of controller configured to control the communicator to send the received identification information of the X-ray detector to a host device disclosed by PARK to use patient medical care history information includes a unique medical care ID set for each medical care reflects a setting made by the operator to perform medical care and setting made by patient to receive medical care  as taught by Yoshikawa to use medical care device restriction means based on device ID for identified operator, control unit provides switch between permission and restriction on use of medical care device [Yoshikawa, para 0121].
Regarding claim 7, PARK fails to disclose the electronic control device of claim 1, wherein the use mode is a transportation mode for enabling access to a transportation component of the x-ray device, and wherein said processor is configured to selectively permit access to the transportation mode and prevent access to all other use modes for the x-ray device, based on said permission information.
In analogous art, Yoshikawa discloses the electronic control device of claim 1, wherein the use mode is a transportation mode for enabling access to a transportation component of the x-ray device, and wherein said processor is configured to selectively permit access to the transportation mode and prevent access to all other use modes for the x-ray device, based on said permission information (para 121, Based on device ID for identified operator, control unit 110 provides a switch between permission and restriction on use of medical care device 100 identified in step s5, para 017, switch between permission and restriction on use of medical care device identified by device identification means based on use permission information on operator, para 043, FIG. 13 is a flowchart showing an operation unit switching process).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of controller configured to control the communicator to send the received identification information of the X-ray detector to a host device disclosed by PARK to use unique medical care ID set for each medical care reflects a setting made by the operator to perform medical care and setting made by patient to receive medical care  as taught by Yoshikawa to use medical care device restriction means based on device ID for identified operator to switch between permission and restriction on use of medical care device [Yoshikawa, para 0121].
Regarding claim 8, PARK discloses the electronic control device of claim 7, wherein the transportation mode enables a locking mechanism of the x-ray device configured to prevent operation of the x-ray device (para 199, perform pairing between the X-ray detector 200 and a host device (a workstation or a control panel) and  prevent unintended pairing, para 255, X-ray imaging apparatus perform AEC to prevent from being excessively exposed to radiation).
Regarding claim 9, PARK fails to disclose the electronic control device of claim 1, further comprising a user interface configured to control functions of the x-ray device for generating an x-ray image, wherein the processor is configured to selectively enable access to the user interface based on the use mode identified by the permission information.
In analogous art, Yoshikawa discloses the electronic control device of claim 1, further comprising a user interface configured to control functions of the x-ray device for generating an x-ray image, wherein the processor is configured to selectively enable access to the user interface based on the use mode identified by the permission information (para 121, Based on device ID for identified operator, control unit 110 provides a switch between permission and restriction on use of medical care device 100 identified in step s5, para 017, switch between permission and restriction on use of medical device identified by identification means based on use permission information).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of controller configured to control the communicator to send the received identification information of the X-ray detector to a host device disclosed by PARK to provides a switch between permission and restriction on use of medical care device for each medical care reflects a setting made by the operator to perform medical care and setting made by patient to receive medical care  as taught by Yoshikawa to use medical care device restriction means based on device ID for identified operator to switch between permission and restriction on use of medical care device [Yoshikawa, para 0121].
Regarding claim 10, PARK discloses an electronic control device (Fig. 3) configured to be communicatively coupled to an x-ray device (para 079, X-ray imaging apparatus 1 include a host device that controls overall operation of X-ray imaging apparatus 1, para 32, receives identification information of an X-ray detector from a mobile device), the electronic control device comprising: 
a memory module configured to store permission information associated with said user identification information (para 0108, controller 120 include a memory that stores a program for performing an operation, para 0111, identification information of X-ray detector 200 or identification information of workstation 300 stored); and 
a processor configured to enable the use mode of the x-ray device based on the permission information (para 074, control panel 80 that provides information to a user and receives a control command from the user who takes an X-ray image of an object using the X-ray imaging apparatus 1, and may be medical staff including, but not limited to, a doctor, a radiologist, and a nurse).
PARK specifically fails to disclose a data receiver configured to wirelessly receive user identification information of a user;
the permission information identifying a use mode of the x-ray device as being permitted to the user.
In analogous art, Yoshikawa discloses a data receiver configured to wirelessly receive user identification information of a user (para 07, operator identification means identifies an operator to perform medical care, para 017, switch between permission and restriction on use of medical care device identified by device identification means based on use permission information on operator identified by identification means); 
the permission information identifying a use mode of the x-ray device as being permitted to the user (para 121, Based on device ID for identified operator, control unit 110 provides a switch between permission and restriction on use of medical care device 100 identified in step s5, para 017, switch between permission and restriction on use of medical care device identified by device identification means based on use permission information on operator identified by operator identification means).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of controller configured to control the communicator to send the received identification information of the X-ray detector to a host device disclosed by PARK to use operation screen reflects a setting made by the operator to perform the medical care and a setting made by the patient to receive medical care  as taught by Yoshikawa to use medical care device restriction means provides a switch between permission and restriction on use of device based on use permission information which permits device to be used [Yoshikawa, para 0017].
Regarding claim 11, PARK discloses the electronic control device of claim 10, wherein the data receiver is configured to receive a radio frequency identification (RFID) associated with the user (para 011, communicator include Near Field Communication (NFC) module and (RFID) reader, and receive identification information of X-ray detector from X-ray detector in response to controller tagging X-ray detector).
Regarding claim 12, PARK discloses the electronic control device of claim 10, wherein the use mode is one of a plurality of use modes for the x-ray device, including an imaging mode for enabling use of an x-ray imaging component of the x-ray device and a calibration mode for enabling servicing of the x-ray imaging component (para 273, X-ray detector 200 that is tagged with mobile device 100 sends identification information and  send detector information such resolution, read-out rate, calibration information).
PARK specifically fails to disclose processor is configured to selectively permit user access to either the imaging mode or the calibration mode, based on the permission information.
In analogous art, Yoshikawa discloses processor is configured to selectively permit user access to either the imaging mode or the calibration mode, based on the permission information (para 121, Based on device ID for identified operator, control unit 110 provides a switch between permission and restriction on use of medical care device 100 identified in step s5, para 017, switch between permission and restriction on use of medical care device identified by device identification means based on use permission information on operator identified by operator identification means, para 0101, setting made is switched to the setting based on prioritized).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of controller configured to control the communicator to send the received identification information of the X-ray detector to a host device disclosed by PARK to use operation screen reflects a setting made by the operator to perform the medical care and a setting made by the patient to receive medical care  as taught by Yoshikawa to use medical care device restriction means based on device ID for identified operator, control unit provides switch between permission and restriction on use of medical care device [Yoshikawa, para 0121].
Regarding claim 13, PARK discloses the electronic control device of claim 12, wherein the plurality of use modes further includes a patient information mode for enabling access to patient information associated with the x-ray device (para 273, X-ray detector 200 that is tagged with mobile device 100 sends identification information and  further send detector information such resolution, read-out rate, calibration information).
PARK specifically fails to disclose processor is configured to selectively permit access to the calibration mode and prevent access to the patient information mode, based on the permission information.
In analogous art, Yoshikawa discloses processor is configured to selectively permit access to the calibration mode and prevent access to the patient information mode, based on the permission information (para 121, Based on device ID for identified operator, control unit 110 provides a switch between permission and restriction on use of medical care device 100 identified in step s5, para 017, switch between permission and restriction on use of medical care device identified by device identification means based on use permission information on operator identified by operator identification means, para 0101, setting made is switched to the setting based on prioritized).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of controller configured to control the communicator to send the received identification information of the X-ray detector to a host device disclosed by PARK to use operation screen reflects a setting made by the operator to perform the medical care and a setting made by the patient to receive medical care  as taught by Yoshikawa to use medical care device restriction means based on device ID for identified operator, control unit provides switch between permission and restriction on use of medical care device [Yoshikawa, para 0121].
Regarding claim 14, PARK fails to disclose the electronic control device of claim 10, further comprising a user interface configured to control functions of the x-ray device, wherein the processor is configured to selectively enable access to the user interface based on the use mode identified by the permission information.
In analogous art, Yoshikawa discloses the electronic control device of claim 10, further comprising a user interface configured to control functions of the x-ray device, wherein the processor is configured to selectively enable access to the user interface based on the use mode identified by the permission information (para 121, Based on device ID for identified operator, control unit 110 provides a switch between permission and restriction on use of medical care device 100 identified in step s5, para 017, switch between permission and restriction on use of medical care device identified by device identification means based on use permission information on operator identified by identification means, para 0101, setting made switched to setting based on prioritized).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of controller configured to control the communicator to send the received identification information of the X-ray detector to a host device disclosed by PARK to use patient medical care history information includes a unique medical care ID set for each medical care reflects a setting made by the operator to perform medical care and setting made by patient to receive medical care  as taught by Yoshikawa to use medical care device restriction means based on device ID for identified operator, control unit provides switch between permission and restriction on use of medical care device [Yoshikawa, para 0121].
Regarding claim 15, PARK fails to disclose the electronic control device of claim 10, wherein the use mode is a transportation mode for enabling access to a transportation component configured to control transportation of the x-ray device, and wherein said processor is configured to selectively permit access to the transportation mode based on said permission information.
In analogous art, Yoshikawa discloses the electronic control device of claim 10, wherein the use mode is a transportation mode for enabling access to a transportation component configured to control transportation of the x-ray device, and wherein said processor is configured to selectively permit access to the transportation mode based on said permission information (para 121, Based on device ID for identified operator, control unit 110 provides a switch between permission and restriction on use of medical care device 100 identified in step s5, para 017, switch between permission and restriction on use of medical care device identified by device identification means based on use permission information on operator identified by operator identification means, para 0101, setting made is switched to the setting based on prioritized).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of controller configured to control the communicator to send the received identification information of the X-ray detector to a host device disclosed by PARK to use unique medical care ID set for each medical care reflects a setting made by the operator to perform medical care and setting made by patient to receive medical care  as taught by Yoshikawa to use medical care device restriction means based on device ID for identified operator to switch between permission and restriction on use of medical care device [Yoshikawa, para 0121].
Regarding claim 16, PARK discloses the electronic control device of claim 15, wherein the transportation mode enables a locking mechanism of the x-ray device configured to prevent operation of an x-ray imaging component of the x-ray device para 199, perform pairing between the X-ray detector 200 and a host device (a workstation or a control panel) and  prevent unintended pairing, para 255, X-ray imaging apparatus perform AEC to prevent from being excessively exposed to radiation).
Regarding claim 17, PARK discloses the electronic control device of claim 10, wherein the memory module is further configured to store permission information for a plurality of users, the permission information for each user being stored in association with user identification for that user and identifying at least one of a plurality of use modes as being permissible to that user (para 0108, controller 120 include a memory that stores a program for performing an operation, para 0111, identification information of X-ray detector 200 or identification information of workstation 300 stored).
Response to Arguments
7.        Applicant’s arguments regarding the rejection of claim 1-17, filed on May 10, 2021, have been fully considered but arguments are moot because newly added prior arts teaches each and every limitations. Double Patenting rejection withdrawn.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mirza Alam whose telephone number is (469) 295-9286.  The examiner can be reached on Monday-Thursday 7:30AM-6:00PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for Published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRZA F ALAM/Primary Examiner, Art Unit 2689